                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 KENNETH ERRAL WILLIAMS BUTLER,

          Plaintiff,                                                    ORDER
    v.
                                                                Case No. 19‐cv‐684‐jdp
 BROWN COUNTY CIRCUITS COURT OF
 GREEN BAY, WISCONSIN,

          Defendants.


         Plaintiff Kenneth Erral Williams Butler, an inmate in the custody of the Brown County

Jail in Green Bay, Wisconsin, has submitted a proposed civil action under 42 U.S.C. § 1983.

Plaintiff has filed a certified copy of a trust fund account statement in support of the motion

for leave to proceed without prepaying the fee. After considering the motion and supporting

documentation, the court concludes that plaintiff qualifies for indigent status.

         Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).            Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $20.15. For this case to proceed, plaintiff

must submit this amount on or before September 16, 2019.




                                             ORDER

         IT IS ORDERED that,

         1.      Plaintiff Kenneth Erral Williams Butler is assessed $20.15 as an initial partial

payment of the $350.00 fee for filing this case. Plaintiff is to submit a check or money order
made payable to the clerk of court in the amount of $20.15 or advise the court in writing why

plaintiff is not able to submit the assessed amount on or before September 16, 2019.

       2.      If, by September 16, 2019, plaintiff fails to make the initial partial payment or

show cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily

and the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 23rd day of August, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
